          Case 8:20-cv-00579-PWG Document 1 Filed 03/03/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)


 JOSE VENTURA GRANADOS
 c/o 519 H Street NW
 Washington, DC 20001
 (Prince George’s County)

        Plaintiff,

 v.                                                         Civil Action No. __________________
 BD3 DESIGN, LLC
 d/b/a BD3 DESIGN
 3120 Cheverly Avenue
 Cheverly, MD 20785
 (Prince George’s County)

 ROBERT JOSEPH DELEONIBUS III
 6100 43rd Street
 Hyattsville, MD 20781
 (Prince George’s County)

        Defendants.


                                        COMPLAINT

1.     While Plaintiff worked for Defendants as a carpenter, Defendants did not pay him over-

time wages when he worked more than forty hours in a workweek. Moreover, Defendants did

not pay Plaintiff his final paycheck.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay regu-

lar and overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq.; the Maryland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-401 et

seq.; and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab. &

Empl. Art., § 3-501 et seq.
          Case 8:20-cv-00579-PWG Document 1 Filed 03/03/20 Page 2 of 7



3.      Plaintiff attempted to resolve this matter with Defendants prior to litigation. On January

15, 2020, Plaintiff sent Defendants a demand letter package. But Defendants only offered to pay

Plaintiff for his unpaid hours. Defendants ignored Plaintiff’s attempt to resolve the dispute over

unpaid overtime wages.

                                      Jurisdiction and Venue

4.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

5.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because all of the

parties reside in this district and division, or because a substantial part of the events or omissions

giving rise to Plaintiff’s claims occurred in this district and division.

                                                Parties

6.      Plaintiff Jose Ventura Granados is an adult resident of Prince George’s County, Mary-

land.

7.      Defendant BD3 Design, LLC is a Maryland corporate entity. It does business as BD3 De-

sign. Its principal place of business is registered at 3120 Cheverly Avenue, Cheverly, MD 20785.

Its resident agent for service of process is Robert Deleonibus III, 3120 Cheverly Avenue,

Cheverly, MD 20785.

8.      Defendant Robert Joseph Deleonibus III is an adult resident of Maryland. He resides at

6100 43rd Street, Hyattsville, MD 20781. He is an owner and officer of Defendant BD3 Design,

LLC. He exercises exclusive control over the operations of BD3 Design, LLC — including its

pay practices.

                                         Factual Allegations
9.      Defendants own and operate an event production and design firm. They operate out of a

warehouse located at 3405 Windom Road, Brentwood, MD 20722.


                                                   2
          Case 8:20-cv-00579-PWG Document 1 Filed 03/03/20 Page 3 of 7



10.    Plaintiff worked at BD3 Design from approximately September 16, 2018 through approx-

imately October 26, 2019.

11.    Plaintiff worked in Maryland.

12.    Plaintiff worked at BD3 Design as a carpenter.

13.    Plaintiff’s job duties at BD3 Design consisted of constructing platforms and other staging

for weddings and other events.

14.    Plaintiff typically and customarily worked between five and seven days per week.

15.    Plaintiff worked an average of approximately fifty-five hours per week.

16.    At all relevant times, Defendants paid Plaintiff by the hour.

17.    At all relevant times, Defendants paid Plaintiff $25.00 per hour.

18.    In addition to an hourly wage, Defendants also reimbursed Plaintiff for costs incurred

while he performed his work. For example, Defendants reimbursed Plaintiff for purchasing gaso-

line and construction supplies.

19.    At all relevant times, Defendants paid Plaintiff by check, with no accompanying paystub.

20.    Plaintiff worked more than forty hours per workweek for Defendants.

21.    Defendants paid Plaintiff the same regular hourly rate across all hours worked.

22.    Defendants did not pay Plaintiff overtime wages — or one and one-half times his regular

hourly rate for hours worked in excess of forty in a workweek.

23.    For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $11,000.00 in overtime wages (excluding liquidated damages).

24.    Moreover, Defendants did not tender Plaintiff his final paycheck.

25.    Defendants did not pay Plaintiff for approximately eighty hours of work.




                                                3
          Case 8:20-cv-00579-PWG Document 1 Filed 03/03/20 Page 4 of 7



26.    Defendants owe Plaintiff approximately $2,000.00 for these eighty unpaid hours (exclud-

ing liquidated damages).

27.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

28.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

29.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

30.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

31.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.

32.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

33.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

34.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

35.    For example, Defendants had two or more employees who handled lumber and construc-

tion materials that had been produced outside of Maryland.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
36.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

37.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).




                                                 4
          Case 8:20-cv-00579-PWG Document 1 Filed 03/03/20 Page 5 of 7



38.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1).

39.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

40.    Defendants’ violations of the FLSA were willful.

41.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT II
               FAILURE TO PAY OVERTIME WAGES UNDER THE MWHL
42.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

43.    Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

44.    The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.

45.    Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

46.    Defendants’ violations of the MWHL were willful.

47.    For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and ex-

penses, interest, court costs, and any other relief deemed appropriate by the Court.




                                                  5
            Case 8:20-cv-00579-PWG Document 1 Filed 03/03/20 Page 6 of 7



                                           COUNT III
                        FAILURE TO PAY WAGES UNDER THE MWPCL

48.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

49.    Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

50.    The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

51.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

52.    The “wages” required to be timely paid by the MWPCL include overtime wages. Md.

Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver, Inc., 439 Md.

646, 654 (Md. 2014).

53.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all

wages due, including regular and overtime wages.

54.    Defendants’ violations MWPCL were willful.

55.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, interest, court costs,

and any other relief deemed appropriate by the Court.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $43,600.00, and grant

the following relief:

       a.      Award Plaintiff $39,000.00, consisting of the following overlapping elements:


                                                  6
          Case 8:20-cv-00579-PWG Document 1 Filed 03/03/20 Page 7 of 7



             i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

               suant to the FLSA, 29 U.S.C. § 216;

            ii.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

               suant to the MWHL, Md. Code, Lab. & Empl. Art., § 3-427;

           iii.       three times the amount of unpaid regular and overtime wages, pursuant to

               the MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

     b.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

     c.        Award Plaintiff reasonable attorney’s fees and expenses at (as of this date, ap-

     proximately $4,200.00);

     d.        Award Plaintiff court costs (currently, $400.00); and

     e.        Award any additional relief the Court deems just.



Date: March 3, 2020                                   Respectfully submitted,

                                                      /s/ Justin Zelikovitz
                                                      JUSTIN ZELIKOVITZ, #17567
                                                      DCW AGE L AW
                                                      519 H Street NW
                                                      Washington, DC 20001
                                                      Phone: (202) 803-6083
                                                      Fax: (202) 683-6102
                                                      justin@dcwagelaw.com

                                                      Counsel for Plaintiff




                                                7
